Exhibit 10.11

 

 



#5665311

LIMITED WAIVER AGREEMENT




THIS LIMITED WAIVER AGREEMENT (this “Agreement”) is entered into effective as of
March 28, 2018 (the “Waiver Effective Date”), among LONESTAR RESOURCES AMERICA
INC., a Delaware corporation (“Borrower”), the Guarantors party hereto,
CITIBANK, N.A., a national banking association, as administrative agent (in such
capacity, the “Administrative Agent”) and as issuing bank (in such capacity, the
“Issuing Bank”), and the other financial institutions executing this Agreement.

R E C I T A L S

A.The Borrower, the financial institutions party thereto from time to time (the
“Lenders”), the Issuing Bank, and Administrative Agent are parties to that
certain Credit Agreement dated as of July 28, 2015, as amended or otherwise
modified by a Limited Consent and Waiver dated as of October 7, 2015, a First
Amendment to Credit Agreement dated as of April 29, 2016, a Second Amendment to
Credit Agreement dated as of May 19, 2016, a Third Amendment to Credit Agreement
dated as of July 22, 2016, a Fourth Amendment to Credit Agreement dated as of
November 23, 2016, a Fifth Amendment to Credit Agreement and Limited Waiver
dated as of December 29, 2016, a Sixth Amendment and Joinder to Credit Agreement
dated as of June 15, 2017, and a Limited Waiver, Borrowing Base Redetermination
Agreement, and Amendment No. 7 to Credit Agreement dated as of January 4, 2018
(as so amended or otherwise modified and as may be further amended or otherwise
modified from time to time, including, without limitation, by this Agreement,
the “Credit Agreement”).

B.The Borrower failed to cause the ratio of (i) consolidated current assets of
the Borrower and the Consolidated Subsidiaries (including the unused amount of
the total Commitments, but excluding non-cash assets under ASC 815) to
(ii) consolidated current liabilities of the Borrower and the Consolidated
Subsidiaries (excluding non-cash obligations under ASC 815 and current
maturities under the Credit Agreement), to be greater than or equal to 1.0 to
1.0 for the fiscal quarter ended December 31, 2017, as required under Section
9.01(b) of the Credit Agreement (the “Designated Default”).

C.The Borrower has requested that the Administrative Agent, the Issuing Bank,
and the Lenders waive the Designated Default and any Representation Defaults (as
defined below).

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.Same Terms.  

(a)All terms used herein which are defined in the Credit Agreement shall have
the same meanings when used herein, unless the context hereof otherwise requires
or provides.  In addition, (i) all references in the Loan Documents to the
“Agreement” shall mean the Credit Agreement as the same shall hereafter be
amended or otherwise modified from time to time, and (ii) all references in the
Loan Documents to the “Loan Documents” shall mean the Loan Documents as the same
shall hereafter be amended or otherwise modified from time to time.

(b)Section 1.04 of the Credit Agreement is hereby incorporated herein mutatis
mutandis.

2.Limited Waiver.  

 

--------------------------------------------------------------------------------

 

(a)The Borrower and each Guarantor party hereto hereby acknowledge the existence
of the Designated Default and each Default that may have arisen out of a
representation or warranty made by the Borrower that no Default had occurred and
was continuing (but only to the extent such representation or warranty was
untrue solely due to the Designated Default) (the “Representation Defaults” and
together with the Designated Defaults, the “Subject Defaults”).  Subject to the
terms and conditions of this Agreement, the Lenders hereby waive the Subject
Defaults.

(b)The waiver by the Lenders described in this Section 2 is limited to the
Subject Defaults.  Such waiver is limited to the extent expressly described
herein and shall not be construed to be a consent to, or a permanent waiver of,
noncompliance with Section 9.01(b) of the Credit Agreement, or any other terms,
provisions, covenants, warranties, or agreements contained in the Credit
Agreement or in any of the other Loan Documents.  The Lenders expressly reserve
the right to exercise any rights and remedies available to them in connection
with any other present or future Defaults with respect to the Credit Agreement
or any other provision of any Loan Document other than the Subject
Defaults.  The description herein of the Subject Defaults is based upon the
information provided to the Lenders on or prior to the date hereof and shall not
be deemed to exclude the existence of any other Defaults.  The failure of the
Lenders to give notice to any Loan Party of any such other Defaults is not
intended to be nor shall be a waiver thereof.  Each Loan Party hereby agrees and
acknowledges that the Lenders require and will require strict performance by the
Loan Parties of all of their respective obligations, agreements, and covenants
contained in the Credit Agreement and the other Loan Documents, and no inaction
or action by the Administrative Agent, the Issuing Bank, or any Lender regarding
any Default (including but not limited to the Subject Defaults) is intended to
be or shall be a waiver thereof other than the waiver of the Subject Defaults
expressly provided for in this Section 2.  Other than the waiver of the Subject
Defaults expressly provided for in this Section 2, each Loan Party hereby also
agrees and acknowledges that no course of dealing and no delay in exercising any
right, power, or remedy conferred to any Lender in the Credit Agreement or in
any other Loan Document or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy (collectively, the “Lender Rights”).  For the
avoidance of doubt, each Loan Party also agrees and acknowledges that neither
the waiver provided in this Agreement nor any other waiver provided by the
Lenders prior to the date hereof shall operate as a waiver of or otherwise
prejudice any of the Lender Rights other than the waiver of the Subject Defaults
expressly provided for in this Section 2 or such other waivers of specified
Defaults expressly provided by the Lenders prior to the date hereof.

 

3.Conditions Precedent.  The obligations and agreements of the Lenders as set
forth in this Agreement are subject to the satisfaction (in the reasonable
opinion of the Administrative Agent), unless waived in writing by Administrative
Agent, of each of the following conditions (and upon such satisfaction, this
Agreement shall be deemed to be effective as of the Waiver Effective Date):

(a)Agreement.  The Administrative Agent shall have received executed
counterparts of this Agreement from each of the Borrower, the Guarantors, the
Administrative Agent, the Issuing Bank, and the Majority Lenders.

(b)Fees and Expenses.  The Administrative Agent shall have received payment of
all fees and expenses due to the Arranger and the Administrative Agent, in each
case, in connection with this Agreement and the Credit Agreement and, in the
case of expenses and legal fees, to the extent invoiced in reasonable detail at
least two (2) Business Days prior to the Waiver

LIMITED WAIVER – Page 2

--------------------------------------------------------------------------------

 

Effective Date (except as otherwise reasonably agreed by the Borrower) and
required to be paid on the Waiver Effective Date.

(c)Representations and Warranties.  On and as of the Waiver Effective Date,
after giving effect to this Agreement and the transactions contemplated hereby,
the representations and warranties of the Borrower and the Guarantors set forth
in the Credit Agreement and in the other Loan Documents shall be true and
correct in all material respects (without duplication of materiality), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Waiver Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of materiality) as of such specified
earlier date.

4.Certain Representations.  The Borrower and each Guarantor represents and
warrants that, as of the Waiver Effective Date:  (a) such Loan Party has full
power and authority to execute this Agreement, and this Agreement constitutes
the legal, valid and binding obligation of such Loan Party enforceable in
accordance with its terms, except as enforceability may be limited by general
principles of equity and applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the enforcement of creditors'
rights generally; (b) no authorization, approval, consent or other action by,
notice to, or filing with, any Governmental Authority or other Person is
required for the execution, delivery and performance by such Loan Party of this
Agreement; and (c) after giving effect to this Agreement, no Default or Event of
Default has occurred and is continuing.  In addition, the Borrower and each
Guarantor represents that after giving effect to this Agreement and the
transactions contemplated hereby all representations and warranties of the
Borrower and the Guarantors set forth in the Credit Agreement and in the other
Loan Documents shall be true and correct in all material respects (without
duplication of materiality) on and as of the Waiver Effective Date, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Waiver Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of materiality) as of such specified
earlier date.

5.Reaffirmation of Security Documents.  Each Loan Party (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Instrument to which it is a party, and agrees that each such Security
Instrument will continue in full force and effect to secure the Obligations as
the same may be amended, supplemented, or otherwise modified from time to time,
and (b) acknowledges, represents, warrants and agrees that the Liens and
security interests granted by it pursuant to the Security Instruments are valid,
enforceable and subsisting and create a security interest to secure the
Obligations.

6.Reaffirmation of the Guaranty.  Each Guarantor hereby ratifies, confirms,
acknowledges, and agrees that its obligations under the Guaranty Agreement are
in full force and effect and that such Guarantor continues to unconditionally
and irrevocably guarantee the full and punctual payment, when due, whether at
stated maturity or earlier by acceleration or otherwise, all of the Obligations,
as such Obligations as the same may be amended, supplemented, or otherwise
modified from time to time, and its execution and delivery of this Agreement
does not indicate or establish an approval or consent requirement by such
Guarantor under the Guaranty Agreement, in connection with the execution and
delivery of amendments, consents or waivers to the Credit Agreement or any of
the other Loan Documents.

7.No Further Amendments.  Except as previously amended in writing or as modified
hereby, the Credit Agreement shall remain unchanged and all provisions shall
remain fully effective between the parties.

LIMITED WAIVER – Page 3

--------------------------------------------------------------------------------

 

8.Acknowledgments and Agreements.  Borrower acknowledges that on the date hereof
all outstanding Obligations are payable in accordance with their terms, and
Borrower (a) waives any defense, offset, counterclaim or recoupment with respect
thereto and (b) releases and discharges Administrative Agent and Lenders and
their officers, directors, employees, agents, shareholders, affiliates and
attorneys (the “Released Parties”) from any and all obligations, indebtedness,
liabilities, claims, rights, causes of action or other demands whatsoever,
whether known or unknown, suspected or unsuspected, in law or equity, which
Borrower ever had, now has or claims to have or may have against any Released
Party arising prior to the Waiver Effective Date and from or in connection with
the Loan Documents or the transactions contemplated thereby, except those
resulting from the gross negligence or willful misconduct of the Released Party,
as determined by final non-appealable order of a court of competent
jurisdiction.  Borrower, Administrative Agent, Issuing Bank, and each Lender do
hereby adopt, ratify and confirm the Credit Agreement and acknowledge and agree
that the Credit Agreement is and remains in full force and effect.  Borrower
acknowledges and agrees that its liabilities and obligations under the Credit
Agreement and under the other Loan Documents, are not impaired in any respect by
this Agreement.  Any breach of any representations, warranties and covenants
under this Agreement shall be an Event of Default under the Credit Agreement
(subject to applicable notice and cure periods as set forth in the Credit
Agreement).

9.Agreement as a Loan Document.  This Agreement shall constitute a Loan Document
for all purposes.  

10.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Agreement, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or by e-mail “PDF” copy shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.

12.Invalidity.  In the event that any one or more of the provisions contained in
this Agreement shall be held invalid, illegal or unenforceable in any respect
under any applicable Governmental Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

13.Incorporation of Certain Provisions by Reference.  This AGREEMENT and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this AGREEMENT and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of Texas. The other provisions of
Section 12.09 of the Credit Agreement captioned “ Governing Law; Jurisdiction;
Consent to Service of Process; Waiver of Jury Trial” are incorporated herein by
reference for all purposes.

14.Entirety, Etc.  This Agreement and all of the other Loan Documents embody the
entire agreement between the parties.  THIS AGREEMENT AND ALL OF THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

LIMITED WAIVER – Page 4

--------------------------------------------------------------------------------

 

 

[This space is left intentionally blank.  Signature pages follow.]

LIMITED WAIVER – Page 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.

BORROWER:

 

LONESTAR RESOURCES AMERICA INC.

 

 

By:/s/ Frank D. Bracken, III

Name:Frank D. Bracken, III

Title:Chief Executive Officer

 

 

GUARANTORS:

 

ALBANY SERVICES L L C

AMADEUS PETROLEUM INC.

T-N-T ENGINEERING, INC.

 

 

Each By:/s/ Frank D. Bracken, III

Name:Frank D. Bracken, III

Title:President

 

 

EAGLEFORD GAS, LLC

EAGLEFORD GAS 2, LLC

EAGLEFORD GAS 3, LLC

EAGLEFORD GAS 4, LLC

EAGLEFORD GAS 5, LLC

EAGLEFORD GAS 6, LLC

EAGLEFORD GAS 7, LLC

EAGLEFORD GAS 8, LLC

EAGLEFORD GAS 10, LLC

LONESTAR OPERATING, LLC

LONESTAR RESOURCES, INC.

POPLAR ENERGY, LLC

LA SALLE EAGLE FORD GATHERING LINE LLC

LONESTAR BR DISPOSAL LLC

 

 

Each By:/s/ Frank D. Bracken, III

Name:Frank D. Bracken, III

Title:Chief Executive Officer

 




LIMITED WAIVER – Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT/ISSUING BANK:

 

CITIBANK, N.A.,

as Administrative Agent and Issuing Bank

 

 

By:/s/ Thomas Skipper

Name:Thomas Skipper

Title:Vice President

 

 

LENDERS:

 

CITIBANK, N.A., as a Lender

 

 

By:/s/ Thomas Skipper

Name:Thomas Skipper

Title:Vice President

 

 




LIMITED WAIVER – Signature Page

--------------------------------------------------------------------------------

 

ABN AMRO CAPITAL USA LLC, as a Lender

 

 

By:/s/ Darrell Holley

Name:Darrell Holley  

Title:Managing Director

 

 




LIMITED WAIVER – Signature Page

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender

 

 

By:/s/ Cassandra M. Lucas

Name:Cassandra M. Lucas

Title:Portfolio Manager

 

 




LIMITED WAIVER – Signature Page

--------------------------------------------------------------------------------

 

COMPASS BANK, as a Lender

 

 

By:/s/ Gabriela Azcarate

Name:Gabriela Azcarate

Title:Vice President

 

 




LIMITED WAIVER – Signature Page

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as a Lender

 

 

By:/s/ May Huang

Name:May Huang

Title:Assistant Vice President




LIMITED WAIVER – Signature Page

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

By:/s/ Theresa M. Benson

Name:Theresa M. Benson

Title:Authorized Officer

 

 

 

LIMITED WAIVER – Signature Page